Citation Nr: 1718251	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a kidney condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972. 

These claims come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran had a travel board hearing before the Undersigned Veterans Law Judge in October 2016. The record was subsequently held open for 60 days. 

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against finding a nexus between in-service noise exposure and the Veteran's current tinnitus disability. 

2. The weight of the evidence is against finding that the Veteran has a current kidney disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for a kidney condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

 A. Tinnitus

In terms of tinnitus, the Veteran testified that "I used to hear that high-pitched noise" but did not specify an onset.  At the Veteran's VA examination in August 2005, the Veteran reported an onset of unilateral tinnitus 8-12 months prior to the examination. The VA examiner opined that it was less likely than not that the military noise exposure was responsible for onset of tinnitus given that the Veteran was discharged from the Army 30 years prior. 

The Veteran reported to a private examiner that he had onset of tinnitus in December 1970 once he returned home from the military. The private examiner, in November 2016, opined that it was more likely than not that the Veteran's bilateral hearing loss was caused by in-service noise exposure. The rationale was that the Veteran's occupation in the military involved noise exposure without the use of hearing protection. However, the private examiner did not review the claims file.

The Board notes that the Veteran is competent to report the existence of tinnitus. Therefore, he has a current tinnitus disability. 

The Board also notes that noise exposure has been conceded. Therefore, element (2) of service connection has also been met. 

The Board, however, finds that there are inconsistent reports regarding the onset of tinnitus. This affects his credibility before the Board and tends to reduce the probative weight afforded to his lay testimony.  Moreover, the Veteran did not note tinnitus at his separation examination, nor did he note an onset of tinnitus at the same time as his military service until his November 2016 private examination. Moreover, the Board finds the August 2005 VA examination opinion more probative than the November 2016 private opinion because the VA examiner utilized the claims file and provided a full rationale for his opinion. The Board finds that the weight of the evidence does not support a finding that the Veteran's tinnitus is related to the in-service noise exposure. 

Presumptive service connection for tinnitus as a "chronic disease" is not warranted as there is no documentation of tinnitus from within one year of the Veteran's 1972 discharge.  As for a continuity of symptomatology between the tinnitus and service, tinnitus was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

C. Kidney Disorder

The Veteran testified that he has a kidney problem due to his current medication. He currently takes medication for service-connected hypertension. He also alleges that he was in a truck accident while driving back from the ammo dump in service and hurt his lower back area. 

There is nothing in the record evidence that indicates the Veteran has a current kidney disability. There is no evidence of an injury to the actual kidney itself nor is there evidence of renal failure relating to any medication. Also, in an August 2005 examination for diabetes mellitus, the Veteran was found to have normal renal function. Moreover, the December 2015 VA examination that found that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus did not indicate any findings of renal failure. 

Therefore, element (1) for this claim is not met and this claim must be denied.

III. Duties to notify and assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Here, the Veteran was provided with the relevant notice and information in an October 2006 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his tinnitus disability. Because the Veteran does not have a current kidney condition, no examination was necessary for that claim. 

ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a kidney condition is denied.  




REMAND

The Veteran testified at his October 2016 hearing that he had a mounted gun and was an ammunitions specialist. Additionally he went to Vietnam for a whole year in 1970 and was exposed to tank fire. The Veteran testified that he noticed that his ears hurt during service.  The record was held open for 60 days for the Veteran to obtain an audio examination and a nexus statement. 

In November 2016, on a private audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
25
LEFT
10
15
15
10
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear. This audiogram establishes a hearing loss disability for VA purposes. 

The private examiner also opined that it was more likely than not that the Veteran's bilateral hearing loss was caused by in-service noise exposure. The rationale was that the Veteran's occupation in the military involved noise exposure without the use of hearing protection. However, the private examiner did not review the claims file. Moreover, noise exposure has already been conceded by the RO and the remaining issue is a nexus between the in-service noise exposure and the Veteran's current hearing loss and tinnitus disabilities. The Board also considered an August 2005 VA examination opinion that opined simply that the Veteran did not have a current hearing loss disability and "military exposure did not cause hearing loss for the Veteran". This is not a sufficient rationale upon which the Board can base a denial of this claim.  Therefore, a remand for nexus opinions consistent with VA regulations is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Schedule an audiological examination to determine the nature and etiology of his bilateral hearing loss disability.

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure; and/or otherwise originated during active service. 

All relevant medical records must be available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

2. Then, readjudicate the issue of service connection for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


